Citation Nr: 0404850	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently assigned a 50 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1944 to December 1945, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

The Board notes that in VA Form 9 dated August 2002, the 
veteran contended that the effective date for the assigned 
disability evaluation of 50 percent should be retroactive to 
the date of the 30 percent evaluation or July 29, 1997.  It 
is unclear as to whether the veteran intended to file a claim 
for an earlier effective date for the disability evaluation 
assigned for his post-traumatic stress disorder (PTSD).  
However, this matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's post-traumatic stress disorder is not shown 
to be productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
connection with this claim have notified the veteran of the 
evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reasons his claim 
was denied.  In addition, the RO sent a letter in January 
2002 to the veteran that specifically informed him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA outpatient 
records.  The veteran has also been afforded a VA 
examination.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim to reopen is 
appropriate.

Background and Evidence

A May 1998 rating decision granted service connection for 
PTSD and assigned a 10 percent evaluation.  That 
determination was based on a review of service medical 
records, VA outpatient records dated August 1997 to December 
1997, and extracts of military hospital reports from the 
Surgeon General's Office as well as the findings of an April 
1998 VA examination.  A rating decision dated November 1998 
continued this evaluation, which remained in effect until a 
January 2001 Board decision found that a 30 percent 
evaluation was warranted.  That decision was based on the 
aforementioned evidence as well as VA outpatient records 
dated May 1998 to December 1998 and the findings of a June 
1999 VA examination.  A February 2001 rating decision 
assigned the 30 percent evaluation.  The veteran subsequently 
filed a claim for an increased evaluation in January 2002.  A 
rating decision dated May 2002 continued the 30 percent 
evaluation, which remained in effect until an August 2002 
rating decision again increased the evaluation and assigned 
the veteran's disability a 50 percent rating. 

The veteran filed his claim in January 2002 and also 
submitted a statement from his therapist.  In his statement, 
the therapist related that the veteran was severely affected 
by his combat experience and that he almost had to quit the 
group therapy sessions because it made him feel worse.  He 
further stated that the veteran could not express 
recollections of the war without displaying emotional 
reactions such as tears, anger, and bewilderment.  These 
reactions were noted to sometimes be severe.  The therapist 
opined that the veteran appeared to manifest the full 
symptomatology in the DSM-IV at a level of severity that may 
well exceed a 30 percent disability evaluation.

VA outpatient records dated June 2001 to July 2002 document 
the veteran's group therapy counseling for PTSD.  These 
records related that the veteran seemed uncomfortable with 
issues stemming from his combat trauma and had minimal 
participation.  He was reported to be mostly quiet and 
observant.  As the counseling sessions progressed, it was 
indicated that the veteran was more accepting of things that 
have happened in his life and that he was doing fine.  At one 
point, the veteran had stated that he felt he could function 
without Zoloft and wanted to discontinue his use of the 
medication.  He denied any feelings of depression or suicidal 
thoughts, but he did have intense emotional reaction to war-
related issues.  He also experienced crying spells and 
nightmares.  The veteran had a few spontaneous comments and 
these records indicate that the veteran appeared calm, 
stable, and coherent with good attention and process.  He was 
reported to be cheerful, cordial, conversational, and 
participatory with his mood described as fair.  He was in 
good contact with reality and had fair insight and judgment.  
There were no psychotic symptoms.

In February 2002, the veteran wrote that he went to the VA 
for treatment almost every Wednesday.  He related that he 
became very upset and confused.  He could not stop from 
thinking about the fact that he saw friends die and that he 
had to kill people in combat.

The veteran was afforded a VA examination in March 2002.  
During that examination, the veteran reported that he had 
been tearful, depressed, and unable to function at times.  He 
also stated that he was unable to eat, concentrate, or do 
anything at all when he thought of his combat experience.  
The veteran claimed that the events of September 11, 2001 
aggravated his symptoms and that he had more flashbacks.  He 
indicated that medication has helped him to some extent, but 
at the same time, the symptoms had worsened.  He further 
related that he was about to be hospitalized several years 
ago when he was suicidal, but his family intervened and 
prevented such hospitalization.  In the examination report, 
the examiner noted that the veteran was tearful, anxious, 
nervous, uptight, tense, and upset.  He reported that he 
often had interrupted sleep as well as flashbacks.  The 
veteran had been married for 60 years and also had a good 
relationship with his children, grandchildren, and great-
grandchildren.  He was retired, but still did odd jobs.  He 
was also reported to be neatly and appropriately dressed, 
well mannered, and cooperative.  He was well oriented to 
time, place, and person, and his memory was good for both 
recent and remote events.  He was not found to be homicidal 
or suicidal.  His Global Assessment of Functioning (GAF) 
score was recorded as 50 at the time of the examination with 
it being 65 when the veteran was high functioning.  The 
examiner also commented that the veteran's PTSD symptoms have 
worsened since the last examination and that he was found to 
be more emotional and depressed along with increasing 
flashbacks.  The examiner opined that his compensation should 
be increased to at least 50 percent.

VA outpatient records dated in June 2002 reported that the 
veteran had PTSD and was doing fine.  The veteran had 
occasional episodes of depression and anxiety.  He still had 
problems sleeping and did not feel rested when he woke.  He 
was calm and his mood was fair.  He did not have suicidal 
thoughts.  He had fair judgment and insight.  He did not 
exhibit any psychotic symptoms.  

In both the September 2002 statement of the representative 
and the January 2004 brief, the veteran's representative 
argued that the veteran's symptomatology had worsened and 
that an increased evaluation was warranted.  The 
representative also summarized the findings of the March 2002 
VA examination. 


Law and Analysis

The veteran contends that the current evaluation assigned for 
his PTSD does not accurately reflect the severity of that 
disability.  He maintains that the symptomatology associated 
with the disability warrants an evaluation in excess of 50 
percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In this case, the veteran's PTSD has been assigned a 50 
percent disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  Under Diagnostic Code 9411, a 
50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened effect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Lastly, a 100 percent evaluation is for assignment with 
evidence of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
veteran's PTSD is appropriately evaluated as 50 percent 
disabling.  In this regard, the medical evidence does not 
demonstrate that the veteran's disability more nearly 
approximates the criteria for the next higher 70 percent 
evaluation.  The veteran has not been shown to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  For example, the medical evidence does 
not disclose the presence of suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control; spatial disorientation; or neglect of 
personal appearance and hygiene.  In fact, the evidence of 
record has described the veteran's mood, judgment, and 
insight as fair.  The VA examiner even stated that he was 
neatly and appropriately dressed, had good memory, and was 
well oriented to time, place, and person.  He has been 
married for over 60 years and has maintained good 
relationships with other family members.  He has also 
interacted well with others in his group counseling sessions 
and was even described as cordial and conversational.  
Although the veteran is retired, he is still able to perform 
odd jobs.  Thus, it appears that the veteran does not meet 
the criteria for an evaluation in excess of 50 percent.

The Board acknowledges that both the VA examiner and the 
veteran's therapist have noted that his symptomatology has 
worsened and commented that such worsening probably warrants 
an increase in compensation.  However, these comments were 
made prior to the August 2002 rating decision, which 
increased the disability evaluation to 50 percent.  In fact, 
the therapist opined that the symptomatology may well exceed 
30 percent and the VA examiner simply stated that the 
compensation should be increased to at least 50 percent.  The 
Board finds that neither of these health care providers 
document symptomatology analogous to that reflected by the 
criteria for a 70 percent evaluation.

The Board would also observe that the veteran has been 
evaluated with a GAF score of 50 with it being 65 when he is 
high functioning.  A GAF score between 41 and 50 reflects 
serious symptoms, such as suicidal ideation, severe 
obsessional rituals, or the inability to maintain employment.  
A GAF score between 51 and 60 indicates moderate symptoms, 
and a GAF score of 61 to 70 represents some mild symptoms. 
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).  
While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case, 
and as outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, a 50 
percent evaluation is appropriate in this case.  Accordingly, 
the Board concludes that the schedular criteria for the next 
higher 70 percent evaluation have not been met.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no assertion or showing 
that the veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's PTSD.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's PTSD under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 (1995).  


ORDER

A disability evaluation in excess of 50 percent for PTSD is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



